BURD, Judge
(concurring):
As stated in the lead opinion, we review the military judge’s ruling on this issue for an abuse of discretion; the judge’s factual findings must be accepted unless clearly erroneous; and, the judge’s legal conclusion is reviewed de novo. United States v. Ayala, 43 M.J. 296, 298 (1995); accord United States v. Young, 49 M.J. 265, 266-67 (1998).
Contrary to the view of my dissenting brother, I do not view the military judge’s decision to be a misapplication of the law. Additionally, it would seem that implicit support exists in the dissenting opinion for the view that our legal system has evolved beyond the need to require corroboration of confessions. See generally J. Strong, McCormick on Evidence § 145 (5th ed.1999). I do not share such a view.
*682One of the important safeguards of our legal system is the responsibility trial judges have to exercise discretion. We should ensure our decisions do not erode the authority of trial judges to carry out this responsibility. Given the facts of this case, I am unwilling to conclude the military judge abused his discretion.